Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021, 10/27/2021, and 02/28/2022 was filed before the mailing of this office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for Foreign Priority under 35 U.S.C. 119(b). Receipt on 11/09/2019 is acknowledged of the certified copy of parent application No. JP 2018-029716, filed on February 22, 2018.

Claim Objections
Claim 9 is objected to because of the following informality. The claim recites “A system comprising a vehicle and a server apparatus, wherein: . . .” in the first two lines of Claim 9 and “a processing device” in the seventh to last line of Claim 9. The claim is interpreted as a system claim and therefore the omission of “a processing device” in the first two lines of Claim 9 and use of “a” instead of “the” in the seventh line of Claim 9 is considered a typographical error. Examiner will further interpret Claim 9 herein as reciting “A system comprising a vehicle, a server apparatus, and a processing device, wherein: . . .” in the first two lines of Claim 9 and “the processing device” in the seventh to last line of Claim 9. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-8 and 12-13 recite a device (i.e. a machine) and Claims 9-11 recite a system (i.e. a machine). Thus, each claim, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 U.S.C. §101. However, Claims 1-13 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Claim 1 recites a “server apparatus comprising circuitry configured to”
“transmit, to an information terminal of a user, information regarding a plurality of services 
“receive, from the information terminal, information, regarding [[the]] a service, selected from the plurality of services by the user,”
“receive, from the information terminal,”
“package information regarding a package of the user,”
“first location information indicating a location to receive the package from the user,”
“first time information indicating a time to receive the package from the user,”
“second location information indicating a location to return the package,” 
“second time information indicating a time to return the package,”
“arrange a specified vehicle based on the package information, the first location information, and the first time information,” and 
“when the specified vehicle is at the location to receive the package from the user, receive, from the information terminal an unlock signal to unlock the specified vehicle.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) transmitting information regarding a service, (2) receiving information regarding (i) the service, (ii) the package, (iii) the receiving time and location, and (iv) the return time and location, (3) arranging a specified vehicle based on the information, and (4) receiving an unlock signal upon a certain occurrence, all of which are managing personal behavior by following rules and interacting between people by communicating information, which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere recitation of generic computer components (i.e., the “circuitry” and “information terminal of a user”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people,” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the “circuitry” and “information terminal of a user” merely describe the use of generic computer components (i.e., the “arithmetic processing processor, a temporary storage, a nonvolatile storage medium storing programs, a communication interface, an input device, and an output device” described in ¶39 and “smartphones and tablets” described in ¶46) to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). The further limitations of being “configured to” “transmit” and “receive” certain information and “arrange” certain objects are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The amended limitation that a certain signal be used “to unlock the specified vehicle” is merely a further limitation to the intended use of the “unlock signal,” which is an abstract idea, not an additional element to be considered in Step 2A Prong 2. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the “circuitry” and “information terminal” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Independent Claims 9, 12, and 13 add elements to, and further limits, the elements disclosed in Claim 1. Claim 13 further limits the elements of Claim 1 by reciting “[a] non-transitory storage medium storing a program, the program, upon execution by a computer, causing the computer to execute an operation including . . .” instead of the “circuitry configured to . . .” of Claim 1. Claim 13 further provides differing limitations that Claim 1 by “receiving, from a server” instead of “transmit[ing], to an information terminal of a user” and “transmitting, to the server” instead of “receiv[ing], from the information terminal.” Claim 12 recites a system claim comprising “a plurality of vehicles” and “a server apparatus . . . ,” as the “server apparatus” of Claim 1 is recited. Thus, Claim 12 includes the element of “a plurality of vehicles” beyond Claim 1. Finally, Claim 9 recites a system claim comprising “a vehicle and a server apparatus,” wherein (1) the “vehicle” comprises “a receiver configured to [perform some of the functions of the server apparatus of Claim 1],” (2) the “server apparatus being configured to [perform some of the functions of the server apparatus of Claim 1],” and (3) “a processing device configured to process information indicating a route to reach the location indicated by the [first and second] location information from a current location of the vehicle at the time indicated by the [first and second] time information.” Therefore, Claim 9 includes elements of a “vehicle” and a “processing device” beyond Claim 1.
Independent Claims 9, 12, and 13, have been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, this claims are also held to be patent ineligible under 35 U.S.C. The limitations of Claim 13 beyond Claim 1 fails to establish claims that are not directed to an abstract idea because the further limitation limits the structure to the “server apparatus” of Claim 1 and the differing limitations changes the direction of communications (i.e. “transmitting to” becomes “receiving from” and “receiving from” becomes “transmitting to”). The additional elements of Claims 9 and 12 beyond Claim 1 fail to establish claims that are not an abstract idea because the elements merely (1) couple the server of Claim 1 with a plurality of vehicles in Claim 12, (1) move the server of Claim 1 to a vehicle, as a “receiver” and a “server apparatus” in Claim 9, and (3) “process information indicating a route . . .” with a “processing device,” a generic computer component, in Claim 9. The organization of the additional elements and further limitations of Claims 1, 12, and 13 over Claim 1 (discussed above) fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 9, 12, and 13, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 9, 12, and 13 amounts to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 9, 12, and 13 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 9, 12, and 13 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 2-8 provide further limitations on Claim 1, which include that
 the “service is” 
“a package keeping service including returning the package received from the user after keeping the package for a prescribed time in the vehicle” (Claim 2),
“a laundry service including returning the package received from the user, after doing laundry for the package in the vehicle” (Claim 3), and
“includes at least one step executed in the vehicle” (Claim 8);
the “circuitry is configured to”
“compare a difference between the second time information and the first time information with a time taken for the vehicle to move from the location indicated by the first location information to the location indicated by the second location information” (Claim 4),
“receive, from a plurality of vehicles, information indicating current locations of the vehicles” (Claim 5),
“select a vehicle to be arranged, out of the vehicles, based on the information indicating the current locations” (Claim 5),
“select, as the specified vehicle, a vehicle determined to reach the location indicated by the first location information at the time indicated by the first time information and to reach the location indicated by the second location information at the time indicated by the second time information” (Claim 7), and
“arrange the specified vehicle” 
“by transmitting the first location information, the first time information, the second location information, and the second time information to the specified vehicle” (Claim 7) and
“at least based on a condition that the step is executable by the specified vehicle between the time indicated by the first time information and the time indicated by the second time information” (Claim 8); and
“the first location information and the second location information are information indicating the same location” (Claim 6)
Dependent Claims 2-8, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claims 2-8 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely limit (1) the type of service, (2) the functions of the circuitry, and (3) the relationship between the two locations, a limitation on the abstract idea (i.e. the service, functions of the circuitry, and locations) of Claim 1. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the “service” and functions of the “circuitry” of Claim 1 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claim 1. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2-8 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 10-11 provide further limitations on Claim 9, which include that the “plurality of services includes a laundry service that returns the package received from the user after doing laundry for the package in the vehicle” (Claim 11) and that the “vehicle” “compris[es] a facility configured to perform at least one process of the service” (Claim 10) and “includes a facility configured to do laundry for the package, received from the user, in the vehicle” (Claim 11).
Dependent Claims 10-11, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claims 10-11 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely limit the type of information which a passenger’s access can be determined by, a limitation on the determination of Claim 9. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the functions of Claim 9 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claim 9. Because the claims merely use a computer coupled with a vehicle, in its ordinary capacity, as a tool to perform the abstract idea, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 10-11 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US-20140052660-A1 ("Lee") in view of US-20110161227-A1 ("Santo”). 
Regarding Claims 1, 12 and 13, Lee discloses a “non-transitory storage medium storing a program, the program, upon execution by a computer, causing the computer to execute an operation including [(Claim 13)]” (¶216 and Fig. 4 show the device) and “service provision system, comprising: a plurality of vehicles; [(Claim 12)]” (Fig. 1A and 1B show a plurality of trucks. See also ¶189, ¶192, and ¶199.) and a “server apparatus [including or comprising] circuitry configured to [(Claims 1 and 12)]” (¶216 show the server):
“receiving, from a server [(Claim 13)]” and “transmit, to an information terminal of a user [(Claims 1 and 12)],” “information regarding a [service] available to the user” (Fig. 5A shows Mobile App 504, Telephone 506, Website 508, all of which would be "information terminal of a user." ¶216 and Fig. 4 shows configuration of the server. ¶218 shows that "[i]n the method of the invention, the customer seeks laundry service (502) [and t]he customer may then access the system by any of a number of methods. Three examples are shown: customer accesses mobile app (504), customer calls on telephone (506), customer accesses website (508)." See also ¶¶193-96 and Fig. 1A and 1B.),
“transmitting, to the server [(Claim 13)]” and “receive, from the information terminal [(Claims 1 and 12)], information,” “regarding [[the]] a service, selected . . . by the user” (Fig. 5A shows Mobile App 504, Telephone 506, Website 508, all of which would be "information terminal of a user." ¶216 and Fig. 4 shows configuration of the server. ¶218 shows that "[i]n the method of the invention, the customer seeks laundry service (502) [and t]he customer may then access the system by any of a number of methods. Three examples are shown: customer accesses mobile app (504), customer calls on telephone (506), customer accesses website (508)." See also ¶¶193-96 and Fig. 1A and 1B.),
“transmitting, to the server [(Claim 13)],” and “receive, from the information terminal [(Claims 1 and 12)]”  (Fig. 5A shows Mobile App 504, Telephone 506, Website 508, all of which would be "information terminal of a user." ¶216 and Fig. 4 shows configuration of the server. ¶218 shows that "[i]n the method of the invention, the customer seeks laundry service (502) [and t]he customer may then access the system by any of a number of methods. Three examples are shown: customer accesses mobile app (504), customer calls on telephone (506), customer accesses website (508)." See also ¶¶193-96 and Fig. 1A and 1B.),
“package information regarding the package of the user” (¶212 “Laundry special instructions & address module associates specialized laundering instructions such as ‘fur’ or ‘cold wash only’ or ‘press’ with . . . the item to be laundered.”),
“first location information indicating a location to receive the package from the user” (Fig. 5A “Customer Provides Address 510” and ¶219 show receiving first location. See Generally, ¶210.),
“first time information indicating a time to receive the package from the user” (Fig. 5A, Precise Time Module 512 and ¶219 shows receiving first time. See Generally, ¶210.),
“second location information indicating a location to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210.), 
“second time information indicating a time to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210.),
“arrange a specified vehicle based on the package information, the first location information, and the first time information[(Claims 1 and 12)]” (¶219-20 show the arrangement of a vehicles based on pickup information. ¶212-13 show the receipt and grouping of pickup time and location and laundry special instructions. See also Fig. 1A and 1B, ¶189, ¶192, and ¶199), and
“when the specified vehicle is at the location to receive the package from the user, receive, from the information terminal, [a] signal” (¶221 shows that the “Pickup of laundry (516)” includes “the physical exchange of the laundry” and “payment.”¶207 and ¶213 shows that the mobile app has similar functionality to the website. ¶207 and ¶221 shows payment may be made with mobile app. The payment received via a mobile app upon laundry pickup in Lee is a “signal” received from the information terminal when the vehicle is at the location to receive the package from the user.).
Lee does not disclose:
“information regarding a plurality of services 
“a service, selected from the plurality of services by the user,” or
“when the specified vehicle is at the location to receive the package from the user, receive, from the information terminal, an unlock signal to unlock the specified vehicle.”
Santo teaches:
“information regarding a plurality of services 
“a service, selected from the plurality of services by the user” (¶¶3-4 shows that the disclosed system relates to automating the drop-off and pick-up process of items requiring services, including laundry services. ¶¶27-28 and Fig. 2 elements 44-50 show a user interface for selecting a service. ¶30 and Fig. 2 elements 45-46 show selecting of a service.), or
“when the specified vehicle is at the location to receive the package from the user, receive, from the information terminal, an unlock signal to unlock the specified vehicle” (¶¶3-4 shows that the disclosed system relates to automating the drop-off and pick-up process of items requiring services, including laundry services. ¶34 shows “Another important feature of the automated drop-off system 20 is a secure method of transferring the item both from the customer to the service station and from the service station to the customer without the requirement of interaction between the customer and service personal.” ¶37 shows “In order for the customer to securely pickup the vehicle upon completion of service, a unique identifier 96, such as an alphanumeric character string, a picture of a readily identifiable object, a customer selected question and answer, a sensor, or a printed barcode is provided to the customer. This identifier must be entered into the automated drop-off system in order for the customer to pick up the vehicle . . .” ¶40-41 show that the system controls access to the item upon delivery after the service is completed. ¶40-41 show that the system can verify the identity of the customer. ¶41 shows that the item “may be ejected from a secure dispensing unit” upon proper confirmation of the identity of the customer.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee because Santo teaches that automating the pick-up and drop-off step of a laundry service, with the same security of the item as utilizing an employee for this step, improves customer experience of a laundry service (¶1-5), which includes the laundry services of Lee (¶12). Thus, combining Santo with Lee furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Lee and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the service is a package keeping service including” (Fig. 10 and 11 show package keeping equipment. See also ¶¶236-37 and ¶240.) “returning the package received from the user after keeping the package for a prescribed time in the vehicle” (¶221, ¶224, and ¶228 show delivery at a scheduled time.).
Regarding Claim 3, Lee and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the service is a laundry service including returning the package received from the user, after doing laundry for the package in the vehicle (Fig. 5A and 5B show Drop-Off … 536 and Launder... 528, note that 528 occurs before 536. See also ¶¶227-28).
Regarding Claim 4, Lee and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the circuitry is configured to compare a difference between the second time information and the first time information with a time taken for the vehicle to move from the location indicated by the first location information to the location indicated by the second location information” (¶210 shows Precision Time Estimation Module 404. See also ¶224 showing impact of timing.).
Regarding Claim 5, Lee and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “receive, from a plurality of vehicles, information indicating current locations of the vehicles,” (Fig. 1A and 1B show a plurality of trucks. ¶211 shows real-time location tracking of each truck.) “and select a vehicle to be arranged, out of the vehicles, based on the information indicating the current locations” (¶189, ¶192 and ¶199 show the arrangement of vehicles based on current location.).
Regarding Claim 6, Lee and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that “the first location information and the second location information are information indicating the same location” (¶212 recites "with the address of pick-up or drop-off," which implies that the pick-up and drop-off addresses could be different. However, ¶219 shows the receipt of "an address" which is used for both pick-up, in ¶220, and drop-off in ¶224 and ¶228. See also, ¶230 showing "it makes no difference if the customer wants their pick-up and drop-off to occur at home or at work, or while socializing, traveling, in the midst of doing errands or at any other location of the customer's choice.").
Regarding Claim 7, Lee and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that the circuitry is configured to
“select, as the specified vehicle” (¶210. See also, Fig. 1A and 1B, and ¶189, ¶192, and ¶199),
“a vehicle determined to reach the location indicated by the first location information at the time indicated by the first time information” (¶¶219-20 shows the arrangement of a vehicles based on pickup information.) and
“to reach the location indicated by the second location information at the time indicated by the second time information” (¶224, ¶¶227-28 shows selecting a vehicle based of drop-off information.), and
“arrange the specified vehicle by transmitting the first location information, the first time information, the second location information, and the second time information to the specified vehicle” (¶216 and Fig. 4 show the circuitry configured to arrange vehicles. ¶210 show the transmitted information.).
Regarding Claim 8, Lee and Santo disclose the “server apparatus according to claim 1” as shown above. Lee further discloses that
“the service includes at least one step executed in the vehicle” (Fig. 5A Automated Laundry Handling by Conveyor 518 and ¶15 shows the use of automatic handling of laundry.  See also, elements 532 and 536 of Fig. 5B.), and
“the circuitry is configured to arrange the specified vehicle at least based on a condition that the step is executable by the specified vehicle” (¶209 shows combining of laundry handling with other functions of the system.)
“between the time indicated by the first time information and the time indicated by the second time information” (Fig. 5A and 5B show occurrence between pick-up and drop-off.).
Regarding Claim 9, Lee and Santo teach the elements and limitations of the “server apparatus” of Claim 1, as discussed above, which are largely the same as those of the “server apparatus” of Claim 9. Lee further teaches “A system comprising a vehicle and [the server apparatus of claim 1], wherein:” 
 “[[A]]the vehicle” (¶¶201-02), comprising:
“a receiver configured to receive[,from a server apparatus,] at least” (¶¶201-02 and ¶209. See also ¶216 and Fig. 4.)
“first location information indicating a location to receive a package from a user” (Fig. 5A “Customer Provides Address 510” and ¶219 show receiving first location. See Generally, ¶210.),
“first time information indicating a time to receive the package from the user” (Fig. 5A, Precise Time Module 512 and ¶219 shows receiving first time. See Generally, ¶210.),
“second location information indicating a location to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210.), and
“second time information indicating a time to return the package” (Fig. 5B, Schedule Drop-off 522 and ¶221 and ¶224 shows receiving second time and location. See Generally, ¶210.),
“the server apparatus being configured [as the server apparatus of claim 1],” and
“a processing device configured to process” (¶209 and ¶216 and Fig. 4 show the device.)
“information indicating a route to reach the location indicated by the first location information from a current location of the vehicle at the time indicated by the first time information” (¶¶219-20 show the arrangement of vehicles based on pickup information.), and
“information indicating a route to reach the location indicated by the second location information from the location indicated by the first location information at the time indicated by the second time information” (¶224 and ¶¶227-28 show selecting a vehicle based on drop-off information.).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20140052660A1 ("Lee") in view of US-20110161227-A1 ("Santo”) and KR20050004460A ("Cho”). 
Regarding Claim 11, Lee and Santo teaches the “vehicle according to claim 9” as described above. Lee further teaches that “the plurality of services includes a laundry service Lee does not teach that “the service is a laundry service including returns the package received from the user after doing laundry for the package in the vehicle, and the vehicle includes a facility configured to do laundry for the package, received from the user, in the vehicle.” Cho teaches that “the service is a laundry service including returns the package received from the user after doing laundry for the package in the vehicle” (Abstract and ¶1 and ¶¶5-6), and “the vehicle includes a facility configured to do laundry for the package, received from the user, in the vehicle” (Abstract and ¶1 and ¶¶5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee because Santo teaches that automating the pick-up and drop-off step of a laundry service, with the same security of the item as utilizing an employee for this step, improves customer experience of a laundry service (¶1-5), which includes the laundry services of Lee (¶12). Thus, combining Santo with Lee furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Lee and Santo because Lee teaches that "[t]he present invention provides specialized laundry vehicles [that are] set up with the specialized equipment needed for laundry operations” to promote efficiency of laundering (¶12) and Cho furthers the interest of Lee by further adding specialized laundry equipment to a vehicle (Cho Abstract). Thus, combining Cho with Lee and Santo furthers the interest taught in Lee, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, Lee teaches the “vehicle according to claim 9” as described above. Lee does not teach that “a facility configured to perform at least one process of the service.” Cho teaches “a facility configured to perform at least one process of the service” (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Santo with Lee because Santo teaches that automating the pick-up and drop-off step of a laundry service, with the same security of the item as utilizing an employee for this step, improves customer experience of a laundry service (¶1-5), which includes the laundry services of Lee (¶12). Thus, combining Santo with Lee furthers the interest taught in Santo, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho with Lee and Santo because Lee teaches that "[t]he present invention provides specialized laundry vehicles [that are] set up with the specialized equipment needed for laundry operations” to promote efficiency of laundering (¶12) and Cho furthers the interest of Lee by further adding specialized laundry equipment to a vehicle (Cho Abstract). Thus, combining Cho with Lee and Santo furthers the interest taught in Lee, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments filed 05/06/2022, with respect to Rejections under 35 U.S.C. 112(b) for Claim 11, have been fully considered and are persuasive. The rejection of Claim 11 based on 35 U.S.C. 112(b) has been withdrawn based on the clarifying amendments to the claims.
Applicant’s arguments filed 05/06/2022, with respect to Rejections under 35 U.S.C. 101 for Claims 1-13, have been fully considered and are not persuasive. During the telephone interview, no agreement was met regarding the rejections under 35 U.S.C. 101. During the telephone interview, Examiner communicated that the addition of a locking mechanism, automatically controlled by the system would be an additional element that would be further analyzed under the two-prong analysis. The proposed amendments merely recite the communication of an “unlock signal.” As discussed above, the mere communication of a signal is an abstract idea. The proposed amendment does not claim a physical, mechanical, lock that controls access to the vehicle or a compartment of the vehicle, which receives the unlock signal from the server apparatus. Therefore, as further discussed above, the amended Claims 1-13 are rejected under 35 U.S.C. 101.
Applicant’s arguments filed 05/06/2022, with respect to Rejections under 35 U.S.C. 102(a)(1) for Claims 1-9 and 12-13 and Rejections under 35 U.S.C. 103 for Claims 10-11, have been fully considered and are persuasive. The amendments advanced prosecution and have traversed the non-final rejections. However, the amended Claims 1-13 are rejected under 35 U.S.C. 103 in light of the additional prior art of US-20110161227-A1 ("Santo”) as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20090302105-A1 (“Cassady”) shows self-service dry cleaning delivery system accepts and records items dropped off through a kiosk for cleaning, and returns cleaned items to the same kiosk for customer pick-up.
US-4803348-A (“Lohrey”) shows a customer interface for services involving drop-off and pick-up.
US-11237569-B2 (“Kuo”) shows a vehicle which dispenses cargo.
US-20160099927-A1 (“Oz”) shows use of a security token to deliver a package.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688